Citation Nr: 9912710	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-45 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel

INTRODUCTION

The veteran had active military service from October 1946 to 
October 1947 and from August 1950 to August 1953.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Current manifestations of the veteran's service-connected 
PTSD include the experiencing of combat-related flashbacks, 
with coherent and relevant speech, the absence of any 
thinking disorder and good judgment; overall incapacitation 
due to PTSD is not more than definite.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.7 and Part 4, 4.130, 
Diagnostic Code 9411 (from November 7, 1996); 4.132, 
Diagnostic Code 9411 (prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service connected PTSD and has found nothing in 
the historical record that would lead to a conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994) (where an increase 
in a disability rating is at issue, the current level of 
disability is of primary concern).  

In an October 1990 rating action, the RO granted service 
connection for PTSD.  A 10 percent evaluation was assigned, 
effective in April 1987.  

In June 1995, the veteran filed an informal claim for an 
increased rating for PTSD.  

VA outpatient mental health clinic records dated from 1994 to 
1996 reflect that the veteran generally expressed concern 
about his children and about his physical disabilities.  In 
April 1994, it was noted that the veteran was pleasant and 
outgoing despite physical discomforts.  December 1994, 
January 1995, February 1995, and March 1995 entries show that 
the veteran was pleasant and talkative.  In February and 
March 1995, it was noted that the veteran discussed various 
activities and social engagements in which he planned to 
involve himself.  He also reported an improved relationship 
with his daughter.  An April 1995 entry demonstrates that the 
veteran was slightly depressed because of the death of a 
friend.  

In January 1996, the veteran and his spouse provided 
testimony at a personal hearing before a hearing officer.  
The veteran primarily testified that his disability was more 
disabling than currently evaluated.  Both the veteran and his 
spouse stated that the veteran had problems communicating and 
interacting with family members, especially their daughter.  
The veteran's spouse stated that life with the veteran had 
been unstable.  The veteran testified that he did not engage 
in any social activities and that he did not have any 
hobbies.  The veteran stated that assisted his spouse with 
household chores. The veteran further testified that he was 
last employed in 1986.  He was employed for 20 years, but had 
difficulty with management and retired.  Since 1986, the 
veteran indicated that he has sought employment, but 
encountered difficulties with interviewers.  

VA mental health clinical records dated in 1996 and 1997 
reflect that the veteran continued to voice concerns about 
his physical ailments and family problems.  July and October 
1996 entries show that the veteran was doing well and that he 
planned to visit Korea with some friends the following year.  
In December 1996 and January 1997, it was not that the 
veteran was angry because his claim for increased disability 
compensation was denied.  A May 1997 progress notes reflect 
that the veteran was not functioning well and that his mood 
was intimately connected to his physical impairments.  

The report of a VA compensation and pension examination dated 
in January 1998 reflects, in pertinent part, that the veteran 
and his spouse were getting along.  As to daily activities, 
the veteran related that he sits and works around his home 
and yard and that he provided care for his three-year-old 
grandson.  It was noted that the veteran attended "VFW 
American Legion" once a week and would have a couple of 
drinks.  The veteran reported that he did not have any 
hobbies and that in the past he hunted and fished.  As to 
subjective complaints, the veteran reported difficulty with 
sleeping, flashbacks of his experiences in Korea, 
nervousness, and difficulty communicating with his spouse and 
children.  On the mental status examination, the veteran was 
cooperative during the interview.  His speech was "relevant 
and coherent".  He did not demonstrate "any disjointed 
thinking".  The veteran was oriented to time, place, and 
person.  His memory for recent and past events was described 
as being "intact".  He denied hallucinations.  The veteran 
was not suicidal or delusional.  He was able to the name the 
president, perform serial sevens, and abstract meanings to 
proverbs.  His intelligence was considered average.  His mood 
was described as "normal", and his insight and judgment 
were, in each instance, described as being "good".  The 
examiner determined that the veteran was competent for VA 
purposes.  The pertinent diagnosis was PTSD, and a score of 
60 was assigned as being representative of the veteran's 
Global Assessment of Functioning (GAF).  Based on the 
foregoing, the RO increased the disability rating for PTSD to 
30 percent, with which evaluation the veteran disagrees, in a 
rating decision entered in February 1998.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10. 
(1998).  

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, including 
PTSD.  61 Fed. Reg. 52,695 (1996).  On and after that date, 
all diagnoses of mental disorders for VA purposes must 
conform to the fourth edition of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  61 Fed 
Reg. 52,700 (1996), now codified at 38 C.F.R. §§ 4.125-
4.130).  The new criteria for evaluating service-connected 
psychiatric disability are codified at newly designated 
38 C.F.R. § 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new 
rating criteria are sufficiently different from those in 
effect prior to November 7, 1996, that the RO and the Board 
are required to evaluate the veteran's service-connected PTSD 
by applying the criteria contained in the VA Schedule for 
Rating Disabilities related to psychiatric disability as it 
was in effect prior to November 7, 1996, as well in 
accordance with the revised criteria that became effective on 
that date.  Karnas, at 311.  The record shows that the RO has 
done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under 38 C.F.R. Part 4, § 4.132.  Under those criteria, a 30 
percent evaluation for PTSD is warranted where there is 
"definite" impairment in the ability to establish and 
maintain effective and wholesome relationships with people 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce "definite" industrial impairment (See 
interpretation of the term "definite," below).  A 50 
percent evaluation for PTSD is warranted where the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 38 C.F.R. Part 4, §  4.132, Diagnostic 
Code 9411 (in effect prior to November 7, 1996).

In Hood v. Brown, the United States Court of Veterans Appeals 
stated that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  Hood v. Brown, 4 Vet. App. 301 
(1993).  Thereafter, in a precedent opinion, the General 
Counsel of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large.  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 1998).  

Effective November 7, 1996, mental disorders, such as PTSD, 
are now assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1998).  That formula provides that occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) will be rated as 30 percent 
disabling.  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships will be 
rated as 50 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1998).

Within the time period relevant to this appeal, the criteria 
for evaluating PTSD, as noted above, was revised.  

In considering the veteran's claim for an increased rating 
for PTSD, the Board finds the hearing testimony advanced by 
the veteran and his spouse to be credible.  The 
manifestations of the veteran's psychiatric disability 
include irritability, sleep disturbances, and a preoccupation 
with combat experiences.  The evidence also establishes that 
the veteran has difficulty interacting and communicating with 
his family, particularly his spouse and their daughter.  
However, the Board is constrained to point out that the 
veteran's PTSD would appear to be productive of, at most, not 
more than "definite" social impairment, a degree of 
pertinent incapacitation commensurate with his present 30 
percent disability rating.  In this regard, the Board 
observes that the veteran engages in some social activities 
at a service organization and, in addition, that he had 
planned to visit Korea with some friends.  Further, with 
respect to the degree of industrial impairment occasioned by 
his PTSD, the Board cannot overlook (even ignoring that the 
veteran has been retired owing to non-medical considerations 
for a number of years) that, in conjunction with his January 
1988 VA examination, the veteran was assigned a relatively 
high GAF score, i.e., 60.  Since an assigned GAF of 55-60, at 
least pursuant to DSM-III-R criteria, is indicative of only 
"moderate" industrial impairment, see Carpenter v. Brown, 8 
Vet. App. 240, 243 (1995), the Board is of the view that a 
GAF of 60 would likely equate with, at most, no more than 
"definite" industrial impairment, the latter being 
characteristic of pertinent disablement representative of the 
veteran's present 30 percent rating.  In view of the 
foregoing, then, the Board concludes that, at least in 
accordance with the above-cited criteria in effect prior to 
November 7, 1996, an increased rating for the veteran's PTSD 
is not warranted.

The Board is, in addition, of the opinion that entitlement to 
a rating in excess of 30 percent for the veteran's service-
connected PTSD is not warranted pursuant to the revised 
above-addressed criteria that became effective November 7, 
1996.  In reaching this conclusion, the Board would point out 
that, when the veteran was examined by VA in January 1998, 
his speech was described as being 'relevant and coherent', in 
contradistinction to the requisite circumlocutory or 
stereotypical speech which (if present) would otherwise be 
characteristic of disability warranting a 50 percent rating 
under the above-cited revised criteria.  In addition, the 
'normal' mood the veteran was noted to have when examined by 
VA in January 1998 does not even comprise a manifestation of 
pertinent disablement warranting a 30 percent rating (the 
veteran's present pertinent evaluation).  Moreover, while 
impaired abstract thinking (if evident) would comprise a 
characteristic independently representative of disability 
warranting a 50 percent rating under the revised criteria, 
the veteran was specifically found on the January 1998 VA 
examination not to manifest 'any disjointed thinking'.  
Finally, while impaired judgment (if evident) would also 
comprise a characteristic independently representative of 
disability warranting a 50 percent rating under the revised 
criteria, the veteran's judgment was specifically described 
on the January 1998 VA examination as being 'good'.  In light 
of the foregoing observations, then, the Board is readily 
persuaded that, under the above-cited revised criteria that 
became effective on November 7, 1996, a disability rating in 
excess of the 30 percent evaluation presently assigned for 
the veteran's PTSD is not in order.  

In making the foregoing determination, the Board has also 
given consideration to the provisions of 38 C.F.R. § 4.7, 
which provide that, where there is a question as to which of 
two evaluations should be assigned, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  However, the record 
does not show that the actual manifestations of the veteran's 
service-connected PTSD more closely approximate those 
required for a 50 percent rating than they do the disability 
rating currently assigned.  Accordingly, the Board is unable 
to identify a reasonable basis for a grant of the benefit 
sought on appeal.  38 C.F.R. § 4.7.


ORDER

An increased rating for PTSD is denied.  


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals



 

